 



EXHIBIT 10.1
FOC FINANCIAL L.P.

2025 S. AIRPORT BLVD.
CHANDLER, ARIZONA 85249
September 18, 2006
ProLink Solutions, LLC
410 S. Benson Lane
Chandler, Arizona 85224
Attn: Lawrence Bain

           Re:   $750,000 Factoring Line of Credit Loan to PROLINK SOLUTIONS,
LLC, a Delaware limited liability company from FOC FINANCIAL LIMITED
PARTNERSHIP, an Arizona limited partnership

Gentlemen:
          This letter agreement (the “Agreement”), when executed by PROLINK
SOLUTIONS LLC., a Delaware limited liability company (“Borrower”) and FOC
FINANCIAL LIMITED PARTNERSHIP , an Arizona Limited Partnership (“Lender”), will
constitute a binding agreement enforceable by and against the parties hereto.
          Lender, in its sole discretion, may make advances (the “Loan”) to
Borrower from time to time in an amount not to exceed Seven Hundred Fifty
Thousand Dollars ($750,000) (the “Maximum Amount”) on the terms and conditions
hereinafter set forth. The Loan shall be evidenced by that certain Revolving
Promissory Note of even date herewith in the principal amount of Seven Hundred
Fifty Thousand Dollars ($750,000) (the “Note”). Principal and interest shall be
due and payable in accordance with the terms and conditions of the Note. This
Agreement, the Note, and such additional security documents and any other
instrument now or hereafter executed and delivered in connection with the loan
evidenced hereby, as the same may be amended, supplemental or otherwise modified
and in effect from time to time, are hereinafter collectively referred to as the
“Loan Documents”.
          The Loan shall constitute a factoring line of credit loan and advances
may be borrowed, repaid, and reborrowed on a revolving basis through the Funding
Termination Date, as defined in the Note. Although the outstanding principal
balance of the Loan may be zero from time to time, the Loan Documents will
remain in full force and effect until all obligations are paid and performed in
full. Upon the occurrence of an Event of Default, Lender may suspend or
terminate the obligation of Lender to make advances of the Loan.
          From time to time prior to the Funding Termination Date, Borrower may
request that Lender fund advances under this Loan in an amount equal to the sum
of 90% of the Base Purchase Price with respect to a Prolink System, but in no
event more than an amount that when added to the then outstanding principal
balance of the Loan would exceed the Maximum Amount

 



--------------------------------------------------------------------------------



 



(the “System Advance Amount”). Lender will endeavor to notify Borrower within
two (2) business days after receipt of information regarding a proposed funding
whether it intends to loan the System Advance Amount with respect to such
proposed Funded Prolink System. If Lender elects, in its sole discretion, to
loan the System Advance Amount to Borrower, Lender shall make such advances
within two (2) business days after the conditions precedent in the following
paragraph have been satisfied with respect to such system ( each a “Funded
ProLink System”).
          Lender’s obligation to make advances as provided in the Note is
subject to the following conditions precedent: (a) Approval by Lender of the
executed Pay for Play or Lease Agreement between ProLink’s financing source and
the Golf Course Customer for the Funded Prolink System; (b) Confirmation of
credit Approval by ProLink’s funding source of the Golf Course Customer; (c)
Receipt of a detailed description and the System Advance Amount of the Funded
Prolink System; (d) Confirmation of shipment of the Funded Prolink System to the
Golf Course Customer; and (e) Such other documents as Lender in its reasonable
discretion may require, each in form and substance reasonably satisfactory to
Lender. At such time as all of the conditions precedent to an advance have been
satisfied, Prolink will provide to Lender a written certification to such
effect, together with such back-up documentation as Lender shall reasonably
request.
          In consideration for the Lender making this credit vehicle available
to ProLink, ProLink Holdings Corp., the parent of the Borrower, shall deliver
concurrent with the signing of this agreement, 250,000 warrants for the purchase
of its common stock to the Lender priced at the current market value of the
common stock of the company and having a term of 10 years.
In additional consideration for Lender making any advance to ProLink, Prolink
agrees to pay to Lender a loan origination fee (the “Loan Fee”) equal to
one-half of one percent (.5%) of the System Advance Amount with respect to each
Funded ProLink System, which is fully earned and non-refundable upon the making
of the advance, and will be withheld by Lender from the System Advance Amount.
          ProLink shall repay Lender the System Advance Amount with respect to
each Funded ProLink System within three (3) business days after confirmation of
good, collected funds by ProLink from the sale of such Funded Prolink System. If
Borrower’s financing source notifies the Borrower that it does not intend to pay
for a Funded Prolink System or the Borrower has reason to believe that the
funding source does not intend to pay for a Funded Prolink System or payment for
a Funded Prolink System is more than 60 days past due, the Borrower shall notify
the Lender of such breach or anticipatory breach by the funding source.
          If any Funded Prolink System is rejected, returned, or recovered,
Borrower shall use its best efforts to remarket such Funded Prolink System. As
long as it is commercially feasible, such rejected, returned, or recovered
Funded Prolink System shall be given priority over other Prolink Systems. If the
rejected, returned, or recovered Prolink Funded System is defective, or
otherwise unsaleable, Borrower shall replace such defective or unsaleable Funded
Prolink System with another Prolink System of equal quality. Prolink shall
execute any necessary documents, instrument and agreements to perfect or
preserve the perfection and priority of Lender’s security interest in such
replacement ProLink System. If any such Funded ProLink

 



--------------------------------------------------------------------------------



 



System or replacement ProLink System is not remarketed and shipped to a new Golf
Course Customer within 60 days from the date of the notice to the Lender in the
immediately preceding paragraph, Borrower shall notify the Lender that the
Funded ProLink System or replacement ProLink System has not been remarketed and
shipped.
          As security for the payment and performance of all of the Borrower’s
obligations under this Agreement, the Borrower hereby grants to Lender a
continuing lien on, and security interest in, all of ProLink’s right, title, and
interest in and to the Funded ProLink Systems and all proceeds and accounts
arising there from, whether now owned or hereafter acquired or existing (the
“Collateral”). To the extent allowable under applicable law, the Uniform
Commercial Code of Arizona, Arizona Revised Statutes 47-1101, et seq., shall
govern the perfection of the security interests granted herein. Borrower hereby
irrevocably authorizes Lender at any time and from time to time to file in any
Uniform commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate that Lender has a perfected security
interest in the Collateral and (b) contain any other information required by
Article 9 of the Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement or amendment. Borrower shall execute such
other additional documents, instruments and agreements as requested by Lender to
evidence or better perfect the security granted herein. The address for notices
to Lender is FOC Financial Limited Partnership, 2025 South airport Boulevard,
Chandler, AZ 85249, Attn: Steven Fisher, Facsimile: 480-782-9152. Lender may
change its address for notices by delivering written notice to Borrower at its
address as listed above.
          The terms and provisions of this Agreement shall be construed in
accordance with the laws of the State of Arizona.
          The parties hereto agree that the time is of the essence as to each
and every provision of this agreement.
          Kindly indicate your understanding and agreement with the terms and
conditions of this letter agreement by signing the enclosed copy of this
agreement and returning same to us.

            LENDER:

FOC FINANCIAL LIMITED PARTNERSHIP, an
Arizona limited partnership
      By:   /s/ Steven D. Fisher         Name:   Steven D. Fisher       
Title:   General Partner   

 



--------------------------------------------------------------------------------



 



         

CONSENTED AND AGREED TO:
BORROWER:
PROLINK SOLUTIONS, LLC., a Delaware limited liability company

         
By:
  /s/ Lawrence D. Bain
 
Name: Lawrence D. Bain    
 
  Title: President and CEO    

 